                        Case 3:21-cv-01343-IM                   Document 2           Filed 09/13/21            Page 1 of 5


Pro Se l (Rev. 12/ 16) Complaint for a Civi l Case



                                          UNITED STATES DISTRICT COURT
                                                                        for the
                                                                District of Oregon

                                                                  Portland        Division


                                                                          )
                                                                          )
                                                                                  Case No.       5:21-ov- \343-
                                                                                                 (to be filled in by the Clerk 's Office)
                                                                                                                                            ru
                                                                          )
                              Plaintiff(s)                                )
(Write the full name of each plaintiff who is fi ling this complaint.
Jf the names of all the plaintiffs cannot fi t in the space above,
                                                                          )       Jury Trial: {check one)    ~ Yes ONo
please write "see attached " in the space and auach an additional         )
page with the full list of names.)                                        )
                                    -v-                                   )
                                                                          )
                                                                          )
                                                                          )
                                                                          )
                              Defendant(s)
(Write the f ull name of each defendant who is being sued. If the
                                                                          )
names of all the def endants cannot fit in the space above, please        )
wrile "see al/ached" in the space and auach an additional page            )
with the full list of names.)



                                                     COMPLAINT FOR A CIVIL CASE

I.         The Parties to This Complaint
           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                                  Name
                                  Street Address                                                                                       oR,9-t3c, s
                                  City and County
                                  State and Zip Code                                                         (( ~                                         PtVl}
                                  Telephone Number                                      ,.._           .,.
                                  E-mail Address


           B.         The Defendant(s)

                      Provide the infonnation below fo r each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (ij/.. .-nown) . Attach additional pages if needed.


                                                                                                                                            Page I of 5
                        Case 3:21-cv-01343-IM                Document 2       Filed 09/13/21   Page 2 of 5


Pro Se I (Rev. 12/ 16) Complaint for a Civil Case


                      Defendant No. 1                         -rvla r>'Vi'S   O., 'B<c;. "1]; d. .
                                 Na.me
                                                               ~ ~JBe     dbc      Uew ~J- a R.,
                                 Job or Title (if lcnown)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if !mown)


                      Defendant No. 2
                                 Name
                                 Job or Title (if known)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)


                      Defendant        o. 3
                                 Name
                                 Job or Title (if known)
                                 Street Address                d,,g S v-te\-S?J-- o {t" \J '<         S e@+- ,.
                                 City and County
                                                                IJe~(?erJ.. o.R.                Llvi c0Cr1 couv1.-{-J
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)


                      Defendant        o. 4
                                   ame
                                 Job or Title (if lo10wn)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)



                                                                                                             Page 2 of 5
                       Case 3:21-cv-01343-IM                      Document 2          Filed 09/13/21    Page 3 of 5


Pro Se I (Rev. 12/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331 , a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction?           (check all 1ha1 apply)

                  0    Federal question                             D Diversity of citizenship
          Fill out the paragraphs in this section that apply to this case.

          A.          If the Basis for Jurisdiction ls a Federal Question

                      List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

                   ~;;;~ thip'i:vt,l. ' ~ ~ E\/ t'Gh, 11re_ • ti Ie3a. I, ,·vi. c"c cer q,\. {o14
                   ~~ ~A~                 .speC?1Y            ,hrt&r L
                   7rw            r: h+ 1'o                   covJ}on+              GlCLl-S'e',..
          B.          If the Basis for Jurisdiction ls Diversity of Citizenship

                      1.        The Plaintiff(s)

                                a.          If the plaintiff is an individual
                                            The plaintiff, (name)                                                , is a citizen of the
                                            State of (name)


                                b.          If the plaintiff is a corporation
                                            The plaintiff, (name)                                                , is incorporated
                                                                         - - - - - - - -- -- - - - -
                                           under the laws of the State of (name)
                                            and has its principal place of business in the State of (name)



                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff)

                      2.        The Defendant(s)

                                a.          If the defendant is an individual
                                            The defendant, (name)                                                , is a citizen of
                                                                       ----------------
                                            the State of (name)                                                0 r is a citizen of
                                           (foreign nation)


                                                                                                                              Page 3 of 5
                         Case 3:21-cv-01343-IM                   Document 2          Filed 09/13/21   Page 4 of 5


Pro Se 1 (Rev . 12/ 16) Compl aint for a Civil Case




                                   b.         If the defendant is a corporation
                                              The defendant, (name)                                         , is incorporated under
                                                                        --------------
                                              the laws of the State of {name)                                         , and has its
                                              principal place of business in the State of (name)
                                              Or is incorporated under the laws of (foreign nation)
                                              and has its principal place of business in (name)


                                  (If more than one defendant is named in the complaint, attach an additional page providing the
                                  same information fo r each additional def endant.)

                       3.          The Amount in Controversy

                                   The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                   stake-is more than $75,000, not counting interest and costs of court, because (explain):

                         ,-t'or9e1y . of ~ vLci0"\e, Pf~vt.{ --Y\5:; e<f ( d_ f' ll r~
                  B...):'      +h~p<j t'c.<l- of+icer 13tM,+ Gq_(l\.(>I' , J)e•-1-<'M~
                     ~ 1ll e9).( ··::r1r r cece,../-,,q"7. c,, h,+ +(7 Col'l.trun+ .
                               ; j ~f "'\L/                 fL tt f
III.       Statement of Claim                    __I

           Write a short and plain statement of the claim . Do not make legal arguments. State as briefly as possible the
           facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
           involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
           the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
           write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.




IV.

           State briefl y and precisel y what damages or other relief the plaintiff asks the court to order. Do not make legal
           arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
           the amounts of any actual damages claimed for the acts alleged and the basi s for these amounts. Include any
           punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

         -S'.~•m,~:Y~:~;,}                             of- ,./--1,,_;- >    r/-h~)f c/ , ~ .-}"1 l S ,,+-a               ,h, k
          ~/ So/?,

                                                                                                                           Page 4 of 5
                        Case 3:21-cv-01343-IM                Document 2    Filed 09/13/21       Page 5 of 5


Pro Se 1 (Rev . 12/16) Complaint for a Civil Case



                OJ/ ~ --¼.07~                             CoVif')-.   ,f}Cip~ .Shew                    --/--17   yo Vt
         rl\y              Cv1.VlDCc?/1             f-·
V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11 , by signing below, I certify to the best ofmy knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law· (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.          For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. 1 understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.


                      Date of signing: /(J-f          2--202.. (

                      Signature of Plainti ff
                                                          ~f}~
                      Printed Name of Plaintiff
                                                                       I     ,

           B.         For Attorneys


                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Firm
                      Street Address
                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                       Page 5 of 5
